 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   SIMON MEZA JR.

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:20-cr-00204-NONE-SKO

12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING HEARING; AND
13   vs.                                            ORDER

14   SIMON MEZA JR.,                                Date: August 20, 2021
                                                    Time: 8:30 a.m.
15                    Defendant,                    Judge: Honorable Dale A. Drozd

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19   respective attorneys of record, that the sentencing hearing set for Friday, July 16, 2021, before
20   the Honorable Dale A. Drozd, be continued to Friday, August 20, 2021, at 8:30 a.m.
21          The parties have agreed to continue the sentencing hearing at the request of the
22   defendant, who requests additional time to obtain records, research, and complete sentencing
23   preparation. Accordingly, the parties request a continuance to Friday, August 20, 2021.
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                               Respectfully submitted,

 2                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 3
 4   DATED: July 8, 2021                         /s/ Matthew Lemke
                                                 MATTHEW LEMKE
 5                                               Assistant Federal Defender
                                                 Attorney for Defendant
 6                                               SIMON MEZA JR.

 7
                                                 PHILLIP A. TALBERT
 8                                               Acting United States Attorney

 9
     DATED: July 8, 2021                         /s/ KATHERINE E. SCHUH
10                                               KATHERINE E. SCHUH
                                                 Assistant U.S. Attorney
11                                               Attorney for Plaintiff

12
13
14
15                                              ORDER

16            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing

17   set for Friday, July 16, 2021, before the Honorable Dale A. Drozd, be continued to Friday,

18   August 20, 2021, at 8:30 a.m.

19
     IT IS SO ORDERED.
20
21
         Dated:         July 8, 2021
                                                      UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27

28


      Meza / Stipulation to Continue                -2-
      Sentencing Hearing
